In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 17-1510
MAURICE LEWIS,
                                                  Plaintiff-Appellant,

                                 v.

CITY OF CHICAGO, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
             No. 16-CV-7592 — Amy J. St. Eve, Judge.
                     ____________________

   ARGUED FEBRUARY 6, 2018 — DECIDED JANUARY 23, 2019
                     ____________________


   Before RIPPLE, SYKES, and BARRETT, Circuit Judges.
    SYKES, Circuit Judge. Maurice Lewis spent more than two
years in pretrial detention in the Cook County Jail based on
police reports falsely implicating him for unlawfully pos-
sessing a firearm. After the charges against him were
dropped, Lewis sued the City of Chicago and six police
officers under 42 U.S.C. § 1983 seeking damages for violation
2                                                         No. 17-1510

of his rights under the Fourth Amendment and the Due
Process Clause of the Fourteenth Amendment.
    The district court dismissed the suit, ruling that both
claims were time-barred. Lewis appealed. Twelve days later
the Supreme Court decided Manuel v. City of Joliet
(“Manuel I”), 137 S. Ct. 911, 920 (2017), clarifying that deten-
tion without probable cause violates the Fourth Amendment
“when it precedes, but also when it follows, the start of legal
process in a criminal case.” Id. at 918. The Court declined to
decide when such claims accrue, instead remanding the case
to this court to resolve that issue. Id. at 922. In September the
Manuel panel held that a Fourth Amendment claim for
wrongful pretrial detention accrues on the date the detention
ends. Manuel v. City of Joliet (“Manuel II”), 903 F.3d 667, 670
(7th Cir. 2018).
   The combined effect of Manuel I and II saves part of
Lewis’s case. Consistent with Manuel I, Lewis pleaded a
viable Fourth Amendment claim for unlawful pretrial
detention. And Manuel II confirms that the claim is timely
because Lewis filed it within two years of his release from
detention.
    The due-process claim is another matter. Manuel I makes
clear that the Fourth Amendment, not the Due Process
Clause, governs a claim for wrongful pretrial detention. To
the extent Hurt v. Wise, 880 F.3d 831, 843–44 (7th Cir. 2018),
holds otherwise, it is incompatible with Manuel I and II and
is overruled. 1 We therefore reverse the dismissal of the



1 Because this opinion resolves a conflict in our circuit caselaw, it was
circulated to all judges in active service. See 7TH CIR. R. 40(e). None
No. 17-1510                                                           3

Fourth Amendment claim and affirm the dismissal of the
due-process claim, though on different grounds.
                           I. Background
    On September 12, 2013, Chicago police officers searched
an apartment on West Walton Street where they encoun-
tered Lewis and two others. During the search, the officers
discovered a handgun. Lewis alleges that the officers had no
basis to believe the gun was his. He claims that he didn’t live
at the apartment and never told the officers otherwise. He
further alleges that the officers never found anything in the
apartment indicating that he lived there.
    The officers arrested Lewis for illegally possessing the
firearm. Lewis claims that the officers prepared police
reports falsely stating that he “had admitted to residing in
the Walton Street Apartment” and that the officers “had
found and seized evidence establishing that [Lewis] resided
in the Walton Street Apartment.”
    The day after Lewis’s arrest, a state-court judge held a
probable-cause hearing and found cause to believe that
Lewis illegally possessed the weapon, 720 ILL. COMP. STAT.
5/24-1.1(a), and violated Illinois’s armed habitual criminal
statute, id. § 5/24-1.7(a). The judge ordered Lewis held for
trial. Two weeks later a prosecutor amended the charges,
and a different judge held a probable-cause hearing on the
new charges. Officer Abraham Mora testified that the search
of the apartment uncovered a handgun and two documents
addressed to Lewis at the Walton Street address. The judge


favored a hearing en banc. Circuit Judge Amy J. St. Eve did not partici-
pate.
4                                                 No. 17-1510

found probable cause to detain Lewis for trial. He sat in the
Cook County Jail for two years until the charges were
dropped on September 29, 2015.
   On July 26, 2016, Lewis sued the City and six officers un-
der § 1983 alleging that he was held in jail pending trial
based on falsified evidence, violating his rights under the
Fourth Amendment and the Fourteenth Amendment’s Due
Process Clause. He also raised a claim under Illinois law for
malicious prosecution.
    The defendants moved to dismiss the complaint under
Rule 12(b)(6) of the Federal Rules of Civil Procedure. The
judge granted the motion, dismissing the constitutional
claims with prejudice after finding them time-barred under
the two-year statute of limitations applicable to § 1983 claims
in Illinois. The judge then relinquished supplemental juris-
diction over the state-law claim, dismissing it without
prejudice.
                        II. Discussion
    We review a Rule 12(b)(6) dismissal de novo. Jakupovic v.
Curran, 850 F.3d 898, 901 (7th Cir. 2017). To survive a motion
to dismiss, a complaint must contain “factual content that
allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009).
A. Fourth Amendment Claim
    Lewis maintains that he pleaded a viable Fourth
Amendment claim for unlawful pretrial detention based on
falsified evidence. He also argues that the claim is timely.
Under Manuel I and II, he is correct on both points.
No. 17-1510                                                  5

    The Fourth Amendment protects “[t]he right of the peo-
ple to be secure in their persons … against unreasonable …
seizures.” U.S. CONST. amend. IV. A person is “seized”
whenever an official “restrains his freedom of movement”
such that he is “not free to leave.” Brendlin v. California,
551 U.S. 249, 254–55 (2007). “[T]he general rule [is] that
Fourth Amendment seizures are ‘reasonable’ only if based
on probable cause to believe that the individual has commit-
ted a crime.” Bailey v. United States, 568 U.S. 186, 192 (2013)
(internal quotation marks omitted).
    Lewis alleges that he was detained—that is to say,
“seized”—in the Cook County Jail for two years based on
falsified police reports and that this injury is actionable
under § 1983 as a violation of his Fourth Amendment right
to be free from unreasonable seizure. Our circuit caselaw
once foreclosed this theory. See, e.g., Newsome v. McCabe,
256 F.3d 747, 750 (7th Cir. 2001). Prior to Manuel I, our cases
held that “once detention by reason of arrest turns into
detention by way of arraignment—once police action gives
way to legal process—the Fourth Amendment falls out of
the picture and the detainee’s claim that the detention is
improper becomes a claim of malicious prosecution violative
of due process.” Llovet v. City of Chicago, 761 F.3d 759, 763
(7th Cir. 2014).
   The Supreme Court superseded this circuit precedent in
Manuel I. Elijah Manuel was arrested for possession of
unlawful drugs. After a probable-cause hearing based on
evidence allegedly fabricated by the police, a local judge
found probable cause and sent Manuel to the county jail to
await trial. There he sat for 48 days until the prosecutor
dismissed the charge. Manuel I, 137 S. Ct. at 915–16. He
6                                                   No. 17-1510

sought damages under § 1983 alleging that his pretrial
detention violated the Fourth Amendment. The district court
dismissed the claim based on binding circuit precedent and
we affirmed. Id. at 916. The Supreme Court reversed, hold-
ing that Manuel stated a Fourth Amendment claim when he
sought relief “not merely for his (pre-legal-process) arrest,
but also for his (post-legal process) pretrial detention.” Id. at
919.
   The Court jettisoned the malicious-prosecution analogy
and the due-process source of the right, instead grounding
the claim in long-established Fourth Amendment doctrine:
       The Fourth Amendment prohibits government
       officials from detaining a person in the absence
       of probable cause. That can happen when the
       police hold someone without any reason before
       the formal onset of a criminal proceeding. But
       it can also occur when legal process itself goes
       wrong—when, for example, a judge’s
       probable-cause determination is predicated
       solely on a police officer’s false statements.
       Then, too, a person is confined without consti-
       tutionally adequate justification. Legal process
       has gone forward, but it has done nothing to
       satisfy the Fourth Amendment’s probable-
       cause requirement. And for that reason, it can-
       not extinguish the detainee’s Fourth Amend-
       ment claim—or somehow, as the Seventh
       Circuit has held, convert that claim into one
       founded on the Due Process Clause.
Id. at 918–19 (citations omitted).
No. 17-1510                                                   7

    Manuel I thus clarified that the constitutional injury aris-
ing from a wrongful pretrial detention rests on the funda-
mental Fourth Amendment principle that a pretrial
detention is a “seizure”—both before formal legal process
and after—and is justified only on probable cause. Id. at 918.
Manuel alleged that his detention was not supported by
probable cause because the judge’s order holding him for
trial was based only on “police fabrications.” Id. at 919. If
that proved to be true, his detention was unreasonable in
violation of the Fourth Amendment. Id.
    Put another way, the initiation of formal legal process
“did not expunge Manuel’s Fourth Amendment claim
because the process he received failed to establish what that
Amendment makes essential for pretrial detention—
probable cause to believe he committed a crime.” Id. at 919–
20. As we explained in our decision on remand in Manuel II,
a Fourth Amendment claim for wrongful pretrial detention
is concerned with “the detention rather than the existence of
criminal charges.” 903 F.3d at 670.
    Lewis’s allegations are materially indistinguishable from
Manuel’s. He has therefore pleaded a plausible Fourth
Amendment claim. The officers respond with an assertion of
qualified immunity. “Qualified immunity attaches when an
official’s conduct does not violate clearly established statuto-
ry or constitutional rights of which a reasonable person
would have known.” Kisela v. Hughes, 138 S. Ct. 1148, 1151
(2018) (per curiam) (quoting White v. Pauly, 137 S. Ct. 548,
551 (2017) (per curiam)). Qualified immunity requires a two-
part inquiry: we must determine (1) whether facts alleged or
shown by a plaintiff make out a violation of a constitutional
right, and (2) if so, whether that right was clearly established
8                                                  No. 17-1510

at the time of the defendant’s alleged misconduct. Pearson v.
Callahan, 555 U.S. 223, 232 (2009).
   It has been clear since at least Franks v. Delaware, 438 U.S.
154 (1978), that falsifying the factual basis for a judicial
probable-cause determination violates the Fourth Amend-
ment. A judicial determination of probable cause is normally
entitled to a presumption of validity, but
       this presumption is premised on an “assump-
       tion … that there will be a truthful showing” of
       probable cause. [Franks, 438 U.S.] at 164–65, 98
       S. Ct. 2674 (emphasis in original). Accordingly,
       the presumption may give way on a showing
       that the officer who sought the warrant “know-
       ingly or intentionally or with a reckless disre-
       gard for the truth, made false statements to the
       judicial officer, and that the false statements
       were necessary to the judicial officer’s deter-
       mination that probable cause existed for the ar-
       rest.” Beauchamp v. City of Noblesville, Ind.,
       320 F.3d 733, 742–43 (7th Cir. 2003) (citing
       Franks, 438 U.S. at 155–56, 98 S. Ct. 2674).
Whitlock v. Brown, 596 F.3d 406, 410 (7th Cir. 2010) (omission
in original) (alterations omitted).
    Lewis alleges that the officers falsely asserted, both in
their police reports and in testimony at the probable-cause
hearing, that he admitted residing at the apartment where
the gun was found and that they found evidence showing
that he lived there. Accepting these allegations as true, as we
must at this stage, no reasonable officer could have thought
this conduct was constitutionally permissible. It makes no
No. 17-1510                                                         9

difference that our circuit caselaw situated the constitutional
violation in the Due Process Clause rather than the Fourth
Amendment.
   The question remains whether the claim is timely. A
§ 1983 claim borrows the statute of limitations for analogous
personal-injury claims in the forum state; in Illinois that
period is two years. 735 ILL. COMP. STAT. 5/13-202; Wallace v.
Kato, 549 U.S. 384, 388–89 (2007). But federal law determines
when the claim accrues. Wallace, 549 U.S. at 388–89.
    Manuel II addressed the accrual question the Supreme
Court remanded in Manuel I, holding that a Fourth Amend-
ment claim for wrongful pretrial detention accrues when the
detention ceases. 903 F.3d at 669. Two considerations sup-
ported this conclusion. First, because the constitutional
violation is “ongoing” rather than “discrete,” the claim
accrues when the ongoing violation ends. Id. Second, “a
claim cannot accrue until the would-be plaintiff is entitled to
sue, yet the existence of detention forbids a suit for damages
contesting that detention’s validity.” Id. at 670 (citing Preiser
v. Rodriguez, 411 U.S. 475 (1973), and Heck v. Humphrey,
512 U.S. 477 (1994)).
    Under Manuel II, Lewis’s Fourth Amendment claim is
timely. Lewis remained in jail until the charges against him
were dropped on September 29, 2015. He filed this § 1983
suit less than a year later on July 26, 2016, well within the
two-year statute of limitations. 2 He is entitled to move
forward on his Fourth Amendment claim.

2 We note that the Supreme Court has granted certiorari to resolve a
circuit split on the claim-accrual question reserved in Manuel I. See
McDonough v. Smith, No. 18-485, 2019 WL 166879 (Mem.) (Jan. 11, 2019).
10                                                 No. 17-1510

B. Due-Process Claim
   Lewis argues that this same misconduct by law enforce-
ment—falsifying the police reports that led to his pretrial
detention—also violated his right to due process, giving rise
to an additional constitutional claim under § 1983. Manuel I
holds otherwise, as does our decision on remand in
Manuel II.
    To reiterate, Manuel I explained that “[i]f the complaint is
that a form of legal process resulted in pretrial detention
unsupported by probable cause, then the right allegedly
infringed lies in the Fourth Amendment.” 137 S. Ct. at 919.
As we’ve noted above, Manuel I clarified that the initiation of
formal legal process “cannot extinguish the detainee’s
Fourth Amendment claim—or somehow, as the Seventh Circuit
has held, convert that claim into one founded on the Due Process
Clause.” Id. at 918–19 (emphasis added). It’s now clear that a
§ 1983 claim for unlawful pretrial detention rests exclusively
on the Fourth Amendment.
    Lewis relies on Hurt v. Wise as support for his position
that pretrial detention based on fabricated evidence violates
rights secured by two constitutional provisions—the Fourth
Amendment and the Due Process Clause of the Fourteenth—
and is actionable under § 1983 as two separate constitutional
claims. Hurt conflicts with Manuel I and II, so we take this
opportunity to clear up the conflict.
   In Hurt the police arrested three siblings for their sus-
pected roles in the death of their uncle. “But one by one,
each was absolved”: one sibling was never criminally
charged, the next saw the charges against her dropped after
four months in jail, and the third was acquitted at trial after
No. 17-1510                                                    11

eight months in jail. Hurt, 880 F.3d at 835. The three siblings
sued the officers accusing them of fabricating evidence—
including confessions—and seeking relief under § 1983 and
Illinois law. Id. The officers moved for summary judgment
based on qualified immunity. The district court denied the
motion, id. at 839, and we mostly affirmed.
    As relevant here, Hurt first rejected the officers’ qualified-
immunity defense on the Fourth Amendment claim, con-
cluding that in light of the evidence in the summary-
judgment record, a reasonable trier of fact could find that the
plaintiffs “were arrested without even arguable probable
cause[] and thus in violation of the Fourth Amendment.” Id.
at 843 (citing Manuel I, 137 S. Ct. at 918–19).
    Two of the Hurt plaintiffs—the two that were held in jail
pending trial—argued that the same police misconduct
supported an additional claim for violation of their right to
due process, relying on the malicious-prosecution/due-
process theory embedded in our circuit caselaw. See, e.g.,
Julian v. Hanna, 732 F.3d 842 (7th Cir. 2013); Newsome,
256 F.3d 747. Hurt determined that Manuel I had not dis-
turbed the general rule of the Newsome line of cases: while
there is “no free-standing constitutional tort of malicious
prosecution,” other constitutional rights protect people
against “abusive arrests [and] fabrication of evidence.”
880 F.3d at 843. What mattered was that the plaintiffs had
“identified the constitutional right at issue”—the Due
Process Clause, which “forbids the [S]tate from depriving a
person of liberty (including by pre-trial detention) based on
manufactured evidence.” Id.
   But in Manuel II—decided nine months after Hurt—we
explained that all § 1983 claims for wrongful pretrial deten-
12                                                 No. 17-1510

tion—whether based on fabricated evidence or some other
defect—sound in the Fourth Amendment. Like the plaintiffs
in Hurt, Manuel relied on the tort of malicious prosecution
as an analogy. 903 F.3d at 669. We explained that while this
“might have seemed sensible before the Supreme Court
spoke,” after Manuel I it is the “wrong characterization”;
indeed, “the Justices deprecated the analogy to malicious
prosecution.” Id. at 669–70 (citing Manuel I, 137 S. Ct. at 917–
20). Instead, the constitutional right in question is the “right
not to be held in custody without probable cause,” the
violation of which gives rise to a “plain-vanilla Fourth
Amendment” claim under § 1983 because the essential
constitutional wrong is the “absence of probable cause that
would justify the detention.” Id. at 670 (citing Manuel I,
137 S. Ct. at 917–20). In other words, the Fourth Amend-
ment, not the Due Process Clause, is the source of the right
in a § 1983 claim for unlawful pretrial detention, whether
before or after the initiation of formal legal process.
    We overrule precedent only in limited circumstances; a
clear intracircuit conflict is one of them. Glaser v. Wound Care
Consultants, Inc., 570 F.3d 907, 915–16 (7th Cir. 2009).
Manuel II and Hurt cannot be reconciled. Indeed, Hurt is
hard to square with Manuel I. The Supreme Court held that
the initiation of formal legal process following an arrest does
not convert a Fourth Amendment unreasonable-seizure
claim “into one founded on the Due Process Clause.”
137 S. Ct. at 919. The injury of wrongful pretrial detention
may be remedied under § 1983 as a violation of the Fourth
Amendment, not the Due Process Clause. To the extent Hurt
holds otherwise, it is overruled.
No. 17-1510                                                    13

    We close by noting the important point that a claim for
wrongful pretrial detention based on fabricated evidence is
distinct from a claim for wrongful conviction based on fabri-
cated evidence: “[C]onvictions premised on deliberately
fabricated evidence will always violate the defendant’s right
to due process.” Avery v. City of Milwaukee, 847 F.3d 433, 439
(7th Cir. 2017) (emphasis added); see also Mooney v. Holohan,
294 U.S. 103, 112 (1935) (explaining that the use of perjured
testimony “to procure the conviction and imprisonment of a
defendant is as inconsistent with the rudimentary demands
of justice as is the obtaining of a like result by intimidation”);
Whitlock v. Brueggemann, 682 F.3d 567, 580 (7th Cir. 2012).
Moreover, misconduct of this type that results in a convic-
tion might also violate the accused’s right to due process
under the rubric of Brady v. Maryland, 373 U.S. 83 (1963), and
Kyles v. Whitley, 514 U.S. 419 (1995), if government officials
suppressed evidence of the fabrication. Avery, 847 F.3d at
443–44. We reiterate that we deal here only with a claim of
wrongful pretrial detention, not a claim of wrongful convic-
tion.
                         *      *      *
   Applying Manuel I and II, we hold that Lewis timely filed
a viable Fourth Amendment claim for wrongful pretrial
detention. We therefore reverse the dismissal of that claim
and remand for further proceedings. Under Manuel I and II,
the Due Process Clause does not apply, so the judgment is
otherwise affirmed.
      AFFIRMED in part and REVERSED AND REMANDED in part.